UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1118



JOHN CROLEY,

                                              Plaintiff - Appellant,

          versus


HUNTING CREEK CLUB CONDOMINIUM ASSOCIATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-01326-CMH)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Croley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Croley appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B) (2000).       We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   Croley v. Hunting Creek

Club Condominium Assoc., No. 1:05-cv-01326-CMH (E.D. Va. Dec. 15,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -